Citation Nr: 0402857	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-01 004	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to service connection for hearing loss.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The appellant had active military service from July 1965 to 
June 1967; he also had a period of active duty for training 
from January 30, 1964, to July 29, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied an application to reopen a 
previously denied claim of entitlement to service connection 
for hearing loss.  In a May 2002 decision, the Board 
concluded that new and material evidence had been received 
sufficient to reopen the previously denied claim.  The Board 
also determined that a decision as to the underlying issue of 
entitlement to service connection for hearing loss would be 
deferred while the Board undertook additional evidentiary 
development.  

In May 2002, the Board undertook the additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  The development actions requested by the 
Board resulted in the acquisition of a VA medical opinion, 
dated in May 2003.

On May 21, 2003, near the end of the Board's efforts to 
develop additional evidence in this case, the United States 
Court of Appeals for the Federal Circuit, in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) (which 
authorized the Board to conduct its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of that right 
to initial consideration of the evidence by the RO.  

Under the circumstances, and given that the appellant had not 
waived his right to have the additional evidence considered 
initially by the RO, the Board remanded the case for 
adjudication by the RO in order to comply with the holding in 
DAV.


FINDING OF FACT

The veteran's hearing loss is not attributable to his period 
of active military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, during the pendency 
of this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, during the pendency of the instant claim, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
in any event are no longer applicable in the instant case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the December 2000 rating decision from which the current 
appeal originates.  In response to his February 2001 notice 
of disagreement with the above rating decision, the veteran 
was provided with a statement of the case (SOC) in September 
2001 which notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  

The Board also notes that in July 2003 the RO advised the 
veteran of what the evidence must show to establish service 
connection, what information was still required of the 
veteran, and what VA would do to help the veteran obtain 
evidence for his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In August 2003 the RO provided the veteran 
with the text of the pertinent regulations, and in September 
2003 the RO provided the veteran with the newly published 
text of the regulations implementing the VCAA.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed. 

With respect to VA's duty to assist the veteran, the Board 
notes that the RO obtained the veteran's service medical 
records (SMRs) and afforded the veteran VA audiologic 
examinations in June 1998, which the veteran missed, in 
October 2001, and in August 2003.  Additionally, in 
conjunction with the Board's efforts to develop additional 
evidence in this case, the audiologist who conducted the 
October 2001 examination reviewed her earlier examination and 
the veteran's SMRs, and provided her professional opinion 
regarding the extent and etiology of the veteran's hearing 
loss. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Factual background

In December 1997, the veteran filed a claim for service 
connection for hearing loss claimed to have been the result 
of exposure to noise from firing field artillery weapons 
while stationed in Germany during service.  

The veteran's SMRs contain a September 1963 Army National 
Guard physical examination report showing a whispered voice 
examination which revealed hearing sensitivity of 15/15.

The SMRs also show that at the time of an Army National Guard 
physical examination in July 1964, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
xx
0
LEFT
0
0
0
xx
0

The veteran's SMRs show that at the time of "induction" 
into active duty in the Army in July 1965, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
xx
40
LEFT
20
10
0
xx
25

The SMRs show that during his discharge physical, given in 
March 1967, the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
xx
10
LEFT
0
0
5
xx
35

Of record is the report of a private audiologic evaluation 
conducted by a licensed audiologist in July 2000, showing 
that the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
85
95
90
90
LEFT
90
95
95
100
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The audiologist found a severe to profound sensorineural 
hearing loss bilaterally, and recommended hearing aids and 
annual audiograms.  The audiologist's report did not discuss 
the etiology of the hearing loss.

Of record is a September 2000 letter from H.W., M.D. of the 
VA Chicago Health Care System's West Side Division.  Dr. W. 
stated that the veteran's service in artillery for four years 
in Germany could have led to his hearing problems. 

The record contains four handwritten notes from friends of 
the veteran, undated, but submitted prior to September 2001, 
each attesting to the veteran's hearing loss.

The veteran was afforded a VA examination in October 2001, at 
which time he reported to the examining audiologist, J.K., 
that he had noise exposure from the firing of various field 
artillery weapons.  He reported to the examiner that he 
sometimes wore insert foam plugs as hearing protection.  He 
also reported that, following military service, he worked as 
a railroad conductor for 21 years, and was exposed to whistle 
blasts without the benefit of hearing protection.  The 
veteran denied recreational noise exposure.  

The examiner said that she considered the results of the 
private audiologic examination of July 2000 to be unreliable 
and opined that they should be discounted for purposes of 
VA's evaluation for compensation and pension benefits 
purposes.  According to audiologist J.K., initial VA testing 
on October 15, 2001 produced similarly unreliable results, 
but, after repeated "reinstruction", the veteran's hearing 
sensitivity "recovered", and the ensuing test results were 
considered to be reliable.  The examiner found asymmetrical 
bilateral sensorineural (SNHL) hearing loss with excellent 
word recognition ability bilaterally in a quiet test 
environment using recorded standardized speech materials.  
The results were reported as:

Right ear:  normal hearing sensitivity from 500khz-
2000khz,  moderately severe SNHL from 2000hz-3000khz.

Left ear:  normal hearing sensitivity from 500 to 
1500khz, moderately severe SNL from 2000khz-3000khz, and 
mild SNHL at 4000khz.  

The examiner's medical opinion concluded that the veteran's 
current hearing loss pattern was consistent with a noise 
induced hearing loss, the onset of which could not be 
determined by the examiner.  She opined that, while it was 
more likely than not that the hearing loss was due to noise 
exposure, since complaints of hearing loss were not reported 
until 30 years after service, it was less likely that his 
military noise exposure was the etiology.

Pursuant to the Board's remand in May 2002, audiologist J.K. 
was asked to review the entire record and, based on that 
review, to state the medical probabilities that the veteran's 
current hearing loss is attributable to the veteran's period 
of military service.  The audiologist reported in May 2003 
that her review found that examination reports found in the 
SMRs (which were noted above, but are recorded again here for 
clarity) showed the following:

September 1963:  Army National Guard physical 
examination showed a whispered voice examination 
revealed "normal hearing sensitivity" (15/15).

July 1964:  Army National Guard physical examination 
showed normal hearing sensitivity by pure tone 
audiometric test, with hearing thresholds of  0 decibels 
at all test frequencies.

July 1965:  "induction" physical showed the pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
30
10
10
40
LEFT
20
10
0
25

March 1967:  discharge physical examination showed pure 
tone thresholds were as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
0
-5
10
LEFT
0
0
5
35

Based on her review of the entire record, audiologist J.K. 
provided her opinion that the veteran's hearing loss was 
attributed to occupational noise exposure and not military 
noise exposure.  She noted that, for VA rating purposes, a 
mild hearing loss at one tested frequency does not constitute 
a service-connected hearing loss.  She found that it was more 
likely that the mild (35 decibels (dB)) hearing loss 
identified on the left side at discharge was related to test 
reliability.  Also noted was the fact that the veteran's 
hearing threshold at 4000 Hz in the left ear only diminished 
by 10 decibels from the time he entered service, while his 
right ear hearing thresholds actually improved at 500 Hz and 
4000 Hz.  Examiner J.K. concluded that the veteran's current 
hearing loss was not consistent with findings from his 
discharge physical examination, and was therefore more likely 
related to events that transpired after his discharge from 
service.  

Following the Board's determination that all development 
would be conducted by the RO, as discussed in the 
introduction above, the veteran was afforded another hearing 
examination by audiologist J.K., whose August 2003 report was 
cosigned by D.G.M., Au.D.  

The report of the August 2003 VA examination of the veteran 
shows that the pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
10
10
20
55
55
35
LEFT
15
15
60
60
45
45

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner concluded that it was 
less likely than not that hearing loss was caused by military 
noise exposure.  

Analysis

Given the results of the August 2003 VA examination, it is 
evident that the veteran has a current hearing disability.  
38 C.F.R. § 3.385 (2003).  However, the only evidence of 
record supportive of the veteran's claim of an in-service 
injury or disease consists of the lay statements of the 
veteran himself and those of four of his acquaintances.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2003).  Medical diagnosis, by its 
very nature, requires specialized education, training, and 
experience.  Thus, lay statements cannot provide a competent 
medical diagnosis.  As the veteran and his acquaintances are 
laypersons, their statements as to medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

As for Dr. W.'s September 2000 letter, the Board notes that 
Dr. W. concluded that the veteran's service in military 
artillery "could have" led to his current hearing problems.  
This conclusion does not appear to be based on a review of 
the available record, but instead was apparently based solely 
on the veteran's self-reported history.  For the reasons that 
follow, the Board is not persuaded by this speculative 
conclusion.  In other words, the conclusion reached by J.K. 
upon subsequent review of the record is of greater 
evidentiary value.  

The only relevant medical evidence of record that could 
possibly corroborate the veteran's claim to hearing loss in 
service is his separation examination report of March 1967.  
But that evidence does not corroborate the veteran's account, 
for, as correctly noted by VA examiner J.K. in August 2003, a 
mild hearing loss at one test frequency does not constitute a 
service-connected hearing loss.  38 C.F.R. § 3.385.  In any 
event, the examiner concluded that it is more likely that the 
mild (35 decibel threshold, or a 10 decibel change) hearing 
loss identified in the left ear at discharge was related to 
the test itself and was therefore not a reliable reflection 
of loss of hearing acuity.  The VA examiner clearly reviewed 
the entire record and took into account the veteran's hearing 
acuity as shown in the record since before his active 
military duty.  The examiner also explained her conclusions 
in the context of the record, which explanation appears 
consistent with the evidence available in the claims file.  
This sort of review and explanation add weight to her opinion 
that it was more likely than not that the veteran's loss of 
acuity is traceable to post-service problems, not to the 
veteran's period of military service.  Consequently, the 
Board finds that this opinion is to be accorded greater 
weight than Dr. W's.

In deciding this claim the Board also takes into 
consideration its obligation to explain findings and to 
consider the benefit-of-the-doubt standard.  Under the 
benefit-of-the-doubt standard, when a veteran seeks benefits, 
and the evidence is in relative equipoise, the law dictates 
that the benefit of doubt belongs to the veteran.  38 
U.S.C.A. § 5107(b); (2002); 38 C.F.R. § 3.102 (2003); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  As noted 
above, the Board has determined that the preponderance of the 
evidence is against his claim.  Thus, the Board is unable to 
identify a basis for granting service connection for hearing 
loss.  Gilbert, supra, at 57-58; 38 U.S.C.A. § 5107(b) 
(2002); 38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



